1

2

3

4

5

6

7

8                          UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
                                                     )
11   JOE W.J. LOUIS,                                 )     Case No. CV 18-10492-ODW (JEM)
                                                     )
12                                 Petitioner,       )
                                                     )     ORDER SUMMARILY DISMISSING
13                   v.                              )     PETITION AND DENYING CERTIFICATE
                                                     )     OF APPEALABILITY
14   NUCLEAR REGULATORY, etc., et al.,               )
                                                     )
15                                 Respondents.      )
                                                     )
16

17                                               INTRODUCTION
18            On December 18, 2018, Joe W.J. Louis (“Petitioner”), a prisoner in federal custody
19   proceeding pro se, filed a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241
20   (“Petition”). Petitioner is presently confined at the Federal Medical Center in Devens,
21   Massachusetts (“FMC-Devens”).
22            Petitioner does not challenge the validity of his conviction or the length of his
23   sentence. He also does not challenge the conditions of his confinement. Rather, he
24   generally questions the safety and security surrounding the nuclear reactor at the San
25   Onofre Nuclear Generating Station (“SONGS”) in San Diego County, California.
26            As set forth more fully below, the Petition plainly fails to state a cognizable federal
27   claim.
28
1                                             DISCUSSION
2           In general, claims challenging the fact or duration of a prisoner's confinement should
3    be presented in a habeas corpus petition, while claims challenging the conditions of
4    confinement should be presented in a civil rights action. See Wilkinson v. Dotson, 544 U.S.
5    74, 78-82 (2005); Wolff v. McDonnell, 418 U.S. 539, 554 (1974); Preiser v. Rodriguez, 411
6    U.S. 475, 499-500 (1973). Claims challenging the execution of a sentence are cognizable
7    under § 2241 if there is a “causal link” between the execution of the petitioner's sentence
8    and the “fact or duration” of his or her custody. See Benny v. United States Parole Com'n,
9    295 F.3d 977, 988-89 (9th Cir. 2002) (explaining that a § 2241 habeas corpus petition is the
10   appropriate vehicle for an inmate's challenge to “the execution of a criminal sentence on
11   grounds that a prisoner ‘is in custody in violation of the Constitution or laws or treaties of the
12   United States’”) (quoting 28 U.S.C. § 2241(c) (3) and citing Benites v. United States Parole
13   Comm'n, 595 F.2d 518, 520 n.1 (9th Cir. 1979)).
14          Petitioner's complaints about inadequate safety and security measures at SONGS do
15   not implicate the fact or duration of his confinement. That is, a judgment in his favor would
16   not undermine the validity of his conviction or otherwise accelerate his release from custody.
17   See Ramirez, 334 F.3d at 859. Thus, he fails to allege a cognizable habeas claim.
18          Moreover, a favorable judgment would not alter the conditions under which he is
19   confined. His complaints regarding safety and security at SONGS have no relationship to
20   his confinement at FMC-Devens. Accordingly, he also fails to allege a cognizable civil rights
21   claim under Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S.
22   388, 397 (1971).
23          The Petition fails to state a cognizable federal claim. Because it is clear that
24   amendment would be futile, the Petition should be dismissed with prejudice.
25   ///
26   ///
27   ///
28                                               ORDER

                                                     2
1          IT IS HEREBY ORDERED that the Petition
2

3    be dismissed with prejudice.
4

5    DATED:     January 7, 2019
                                                          OTIS D. WRIGHT, II
6                                                   UNITED STATES DISTRICT JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             3
